DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9, 11-13, 19, 21-23, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0029318 to Guo in view of U.S. Patent Application Publication 2019/0059091 to Tang et al.

1: 
Guo discloses a method of wireless communication for a user equipment (UE), comprising: 
determining, by the UE, to transmit a data packet in a portion of bandwidth (disclosed throughout; see Figure 41, for example, which illustrates a time when UE A has a new packet arrival and needs to select sidelink subchannels); 
selecting a listen before talk [counter defining a] time period to wait before beginning a transmission of the data packet (disclosed throughout; see Figure 41, which shows LBT time periods 4121 and 4122 to wait before beginning transmission; see also paragraphs 0396 and 0398, which indicate that the LBT is performed “for a given time duration”; further, Guo describes implementing the time period by selecting an “N value” (see paragraphs 0406-0407, for example) that defines a number of time units during which the channels is sensed for LBT; Guo does not explicitly disclose that the LBT time period is implemented using a counter); 
sensing, during the time period, the portion of bandwidth for transmissions of other UEs occupying frequency resource blocks within the portion of bandwidth (disclosed throughout; see paragraphs 0396, 0398, 0400, and 0401, for example, which disclose that during the LBT time period, the UE “can measure the signal energy from the PRBs” of corresponding subchannels); 
selecting unoccupied frequency resource blocks within the portion of bandwidth based on the sensing (disclosed throughout; see paragraphs 0396-0401, for example, which discloses that the UE can operate on a channel, which is determined to be unoccupied when the LBT passes); and 
transmitting the data packet on the unoccupied frequency resource blocks after the time period (disclosed throughout; see Figure 41 and paragraphs 0396-0401, which discloses that the UE operates on the unoccupied/selected subchannels, which clearly discloses that the UE transmits the new packet discussed above).
To the extent that Guo does not explicitly disclose that the LBT time period is implemented using a counter, this is known in the art.  Consider Tang, for example, which implements an LBT back-off timer using a counter initialized to Ninit.  See paragraphs 0141 and 0145-0148, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guo to implement the LBT timer using the well-known counter disclosed in Tang.  The rationale for doing so would have been to implement the LBT time interval using a method that is simple to implement such as the counter described in Tang; this would result in a lower design cost than a more complicated implementation.

Regarding claim 11: 
Guo discloses a user equipment (UE) for wireless communication, comprising: 
a memory (see memory 360 of Figure 3, for example); and 
at least one processor coupled to the memory (see at least processor 340 of Figure 3, for example) and configured to: 
determine to transmit a data packet in a portion of bandwidth (disclosed throughout; see Figure 41, for example, which illustrates a time when UE A has a new packet arrival and needs to select sidelink subchannels); 
select a listen before talk [counter defining a] time period to wait before beginning a transmission of the data packet (disclosed throughout; see Figure 41, which shows LBT time periods 4121 and 4122 to wait before beginning transmission; see also paragraphs 0396 and 0398, which indicate that the LBT is performed “for a given time duration”; further, Guo describes implementing the time period by selecting an “N value” (see paragraphs 0406-0407, for example) that defines a number of time units during which the channels is sensed for LBT; Guo does not explicitly disclose that the LBT time period is implemented using a counter); 
sense, during the time period, the portion of bandwidth for transmissions of other UEs occupying frequency resource blocks within the portion of bandwidth (disclosed throughout; see paragraphs 0396, 0398, 0400, and 0401, for example, which disclose that during the LBT time period, the UE “can measure the signal energy from the PRBs” of corresponding subchannels); 
select unoccupied frequency resource blocks within the portion of bandwidth based on the sensing (disclosed throughout; see paragraphs 0396-0401, for example, which discloses that the UE can operate on a channel, which is determined to be unoccupied when the LBT passes); and 
transmit the data packet on the unoccupied frequency resource blocks after the time period (disclosed throughout; see Figure 41 and paragraphs 0396-0401, which discloses that the UE operates on the unoccupied/selected subchannels, which clearly discloses that the UE transmits the new packet discussed above).
To the extent that Guo does not explicitly disclose that the LBT time period is implemented using a counter, this is known in the art.  Consider Tang, for example, which implements an LBT back-off timer using a counter initialized to Ninit.  See paragraphs 0141 and 

Regarding claim 21: 
Guo discloses a user equipment (UE) for wireless communication, comprising: 
means for determining, by the UE, to transmit a data packet in a portion of bandwidth (disclosed throughout; see Figure 41, for example, which illustrates a time when UE A has a new packet arrival and needs to select sidelink subchannels); 
means for selecting a listen before talk [counter defining a] time period to wait before beginning a transmission of the data packet (disclosed throughout; see Figure 41, which shows LBT time periods 4121 and 4122 to wait before beginning transmission; see also paragraphs 0396 and 0398, which indicate that the LBT is performed “for a given time duration”; further, Guo describes implementing the time period by selecting an “N value” (see paragraphs 0406-0407, for example) that defines a number of time units during which the channels is sensed for LBT; Guo does not explicitly disclose that the LBT time period is implemented using a counter); 
means for sensing, during the time period, the portion of bandwidth for transmissions of other UEs occupying frequency resource blocks within the portion of bandwidth (disclosed throughout; see paragraphs 0396, 0398, 0400, and 0401, for example, which disclose that during ; 
means for selecting unoccupied frequency resource blocks within the portion of bandwidth based on the sensing (disclosed throughout; see paragraphs 0396-0401, for example, which discloses that the UE can operate on a channel, which is determined to be unoccupied when the LBT passes); and 
means for transmitting the data packet on the unoccupied frequency resource blocks after the time period (disclosed throughout; see Figure 41 and paragraphs 0396-0401, which discloses that the UE operates on the unoccupied/selected subchannels, which clearly discloses that the UE transmits the new packet discussed above).
To the extent that Guo does not explicitly disclose that the LBT time period is implemented using a counter, this is known in the art.  Consider Tang, for example, which implements an LBT back-off timer using a counter initialized to Ninit.  See paragraphs 0141 and 0145-0148, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guo to implement the LBT timer using the well-known counter disclosed in Tang.  The rationale for doing so would have been to implement the LBT time interval using a method that is simple to implement such as the counter described in Tang; this would result in a lower design cost than a more complicated implementation.




30: 
Guo discloses a non-transitory computer-readable medium storing computer executable code executable by a processor of a user equipment (UE) (see memory 360 and processor 340 of Figure 3, for example), comprising code to: 
determine, at the UE, to transmit a data packet in a portion of bandwidth (disclosed throughout; see Figure 41, for example, which illustrates a time when UE A has a new packet arrival and needs to select sidelink subchannels); 
select a listen before talk [counter defining a] time period to wait before beginning a transmission of the data packet (disclosed throughout; see Figure 41, which shows LBT time periods 4121 and 4122 to wait before beginning transmission; see also paragraphs 0396 and 0398, which indicate that the LBT is performed “for a given time duration”; further, Guo describes implementing the time period by selecting an “N value” (see paragraphs 0406-0407, for example) that defines a number of time units during which the channels is sensed for LBT; Guo does not explicitly disclose that the LBT time period is implemented using a counter); 
sense, during the time period, the portion of bandwidth for transmissions of other UEs occupying frequency resource blocks within the portion of bandwidth (disclosed throughout; see paragraphs 0396, 0398, 0400, and 0401, for example, which disclose that during the LBT time period, the UE “can measure the signal energy from the PRBs” of corresponding subchannels); 
select unoccupied frequency resource blocks within the portion of bandwidth based on the sensing (disclosed throughout; see paragraphs 0396-0401, for example, which discloses that the UE can operate on a channel, which is determined to be unoccupied when the LBT passes); and 
transmit the data packet on the unoccupied frequency resource blocks after the time period (disclosed throughout; see Figure 41 and paragraphs 0396-0401, which discloses that the UE operates on the unoccupied/selected subchannels, which clearly discloses that the UE transmits the new packet discussed above).
To the extent that Guo does not explicitly disclose that the LBT time period is implemented using a counter, this is known in the art.  Consider Tang, for example, which implements an LBT back-off timer using a counter initialized to Ninit.  See paragraphs 0141 and 0145-0148, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guo to implement the LBT timer using the well-known counter disclosed in Tang.  The rationale for doing so would have been to implement the LBT time interval using a method that is simple to implement such as the counter described in Tang; this would result in a lower design cost than a more complicated implementation.

Regarding claims 2, 12, and 22: 
Guo, modified, discloses the limitation that selecting the listen before talk counter comprises randomly selecting the listen before talk counter from among configured counters (see paragraph 0406 of Guo, for example, which discloses that the N value is selected “randomly” from a pre-defined set; see also paragraphs 0167 and 0168 of Tang, which disclose that the initial counter value is randomly).  



3, 13, and 23:
Guo, modified, discloses the limitation that selecting the listen before talk counter is based on a priority of the data packet (see paragraph 0407 of Guo, for example, which discloses that the set of values from which the N value is selected is based upon the priority of the traffic).
 
Regarding claims 9, 19, and 29:
Guo, modified, discloses the limitation that the time period is less than a duration of a slot (see paragraph 0406, for example, which indicates that “each time unit can be one OFDM or DFT-s-OFDM symbol”, which is clearly less than a duration of a slot).  

Claims 4, 5, 8, 14, 15, 18, 24, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0029318 to Guo in view of U.S. Patent Application Publication 2019/0059091 to Tang et al in view of U.S. Patent Application Publication 2021/0068154 to Jia et al.

Regarding claims 4, 14, and 24:
Guo, modified, discloses the limitations of parent claims 1, 11, and 21, as indicated above.  Guo further discloses that UEs transmit a “sidelink channel reservation signal” in paragraph 0404, and further discloses that this reservation signal is a sequence in paragraph 0405.  The signal clearly indicates that the frequency resource blocks (subchannel) are reserved.  To the extent that Guo does not explicitly disclose the limitation that sensing the portion of bandwidth during the time period comprises detecting a reservation sequence indicating a number of the frequency resource blocks occupied by another UE, this is known in the art.  For 

Regarding claims 5, 15, and 25:
Guo, modified, discloses the limitations of parent claims 4, 14, and 24, as indicated above.  Guo, as modified above, further discloses the limitation that sensing the portion of bandwidth during the time period comprises decoding control information indicating a duration that one of the other UEs is configured to occupy the frequency resource blocks (as indicated above in the rejections of claims 4, 14, and 24, Guo, modified by Jia, discloses a reservation sequence (control information), which indicates a duration (the remaining-to-be-protected duration) that one of the other UEs is configured to occupy the frequency resource blocks (the subchannels)).



8, 18, and 28:
Guo, modified, discloses the limitations of claims 1, 11, and 21, as indicated above.  Guo further discloses that UEs transmit a “sidelink channel reservation signal” in paragraph 0404, and further discloses that this reservation signal is a sequence in paragraph 0405.  The signal clearly indicates that the frequency resource blocks (subchannel) are reserved.  To the extent that Guo does not explicitly disclose the limitation that transmitting the data packet on the unoccupied frequency resource blocks comprises transmitting a reservation sequence indicating a number of resource blocks occupied and transmitting a control information indicating a duration of the transmission, this is known in the art.  For example, consider Jia, which discloses the use of a reservation sequence and explicitly indicates that a device that can receive the reservation sequence determines the “remaining to-be-protected transmission duration corresponding to the reservation sequence” in paragraphs 0168-0169, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guo, modified, to indicate the number of frequency resource blocks reserved or occupied to another UE using the reservation sequences.  The rationale for doing so would have been to improve the backoff scheme by providing the UEs with information on the to-be-protected duration when a transmission is detected in the LBT, thus enabling the UE to delay a subsequent attempt for at least that duration.




Claims 6, 16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0029318 to Guo in view of U.S. Patent Application Publication 2019/0059091 to Tang et al in view of U.S. Patent Application Publication 2021/0068154 to Jia et al in view of U.S. Patent Application Publication 2017/0188391 to Rajagopal et al.

Regarding claims 6, 16, and 26:
Guo, modified, discloses the limitations of parent claims 4, 14, and 24 as indicated above.  Guo does not explicitly disclose the limitations of claims 6, 16, and 26 that transmitting the data packet on the unoccupied frequency resource blocks comprises transmitting the data packet with a lower code rate than at least one of the transmissions of the other UEs.  However, Rajagopal discloses a similar system and further discloses in paragraphs 0167-0168 that the code rate (MCS) and transmit power can be adjusted to avoid collisions.  In particular, the MCS can be lowered to decrease the likelihood of a collision.  See Table 1, for example, which explicitly indicates that the MCS indicates the coding rate.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guo as suggested by Rajagopal to transmit with a lower MCS/coding rate than another UE.  The rationale for doing so would have been to avoid collisions between UEs.  




Claims 7, 17, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0029318 to Guo in view of U.S. Patent Application Publication 2019/0059091 to Tang et al in view of U.S. Patent Application Publication 2017/0006594 to Wei.

Regarding claims 7, 17, and 27:
Guo, modified, discloses the limitations of parent claims 1, 11, and 21, as indicated above.  Guo discloses selecting  number of contiguous resource blocks (see the contiguous resource blocks (subchannels) 4112 and 4113 of Figure 41, for example.  Guo does not explicitly disclose the limitations that selecting unoccupied frequency resource blocks comprises selecting a number of contiguous resource blocks based on a size of the data packet.  However, this is known in the art.  Consider Wei, for example, which discloses that the resources selected for V2X communication are determined based on the size of the packet (see Figure 1 and paragraphs 0009 and 0050, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the determination of the number of contiguous resource blocks or subchannels to select based on the size of the data packet.  The rationale for doing so would have been to enable the UE to request enough resources to transmit the packet without selecting extra resources that would then be wasted.




Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0029318 to Guo in view of U.S. Patent Application Publication 2019/0059091 to Tang et al in view of U.S. Patent Application Publication 2020/0403735 to Zhao.

Regarding claims 10 and 20:
Guo, modified, discloses the limitations of parent claims 1 and 11, as indicated above.  Guo does not explicitly disclose the limitation that the time period is at least 2 symbols.  However, as indicated in Zhao, the 5G/NR system utilizes the concept of mini-slots which can be 2, 4, or 7 symbols long (see paragraph 0165, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guo to select a duration for the LBT counter based on the mini-slot definition in 5G/NR.  The rationale for doing so would have been to enable the devices to interoperate with other devices using these ubiquitous standards and thus make the devices more useful to their customers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2020/0029340 to He et al discloses a method for vehicle to everything (V2X) resource selection in 5G/NR.
U.S. Patent Application Publication 2018/0302868 to Bhorkar et al discloses a listen before talk (LBT) mechanism for PUSCH.
U.S. Patent Application Publication 2018/0279366 to Harada et al discloses a listen before talk method in 5G/NR.
U.S. Patent Application Publication 2018/0070252 to Gupta et al discloses a back-off method for unlicensed sidelink access.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        March 8, 2021